           Case 8:20-cv-00043-JVS-ADS Document 26 Filed 01/30/20 Page 1 of 1 Page ID #:185
 Attorney or Party without Attorney:                                                                                  For Court Use Only
 BUREAU OF CONSUMER FINANCIAL PROTECTION
 E. Vanessa Assae-Bille, Esq.
 1700 G STREET, NW
 WASHINGTON, DC 20552
    Telephone No: (202) 435-7938

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 USDC-Central District of California
     Plaintiff:   Bureau of Consumer Financial Protection
 Defendant:       Chou Team Realty, LLC; et al.

            PROOF OF SERVICE                   Hearing Date:             Time:           Dept/Div:        Case Number:
                                                                                                          8:20-cv-00043-JVS-ADS


1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the Summons in a Civil Action, Complaint, Initial Order Following Filing of Complaint Assigned to Judge Selna

3.    a.    Party served:     Secure Preparation Services Inc.
      b.    Person served:    Aaron Sebreros, Registered Agent, served under F.R.C.P. Rule 4.

4.    Address where the party was served:       1515 E Ocean Blvd, Long Beach, CA 90802

5.    I served the party:
      a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Thu, Jan 23 2020 (2) at: 01:28 PM

6. Person Who Served Papers:
   a. Mike Melendez (7084, Los Angeles County)                                                       d. The Fee for Service was:
   b. FIRST LEGAL
      1517 W. Beverly Blvd.
      LOS ANGELES, CA 90026
   c. (213) 250-1111



7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                 01/27/2020
                                                                                    (Date)                                (Signature)




                                                                     PROOF OF                                                              4206015
                                                                      SERVICE                                                              (326006)
